 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10   KAREN FIELD, TRUSTEE OF THE DeSHON          )   Case No. 2:15-CV-00241-TLN-CKD
     REVOCABLE TRUST DATED NOVEMBER              )
11   20, 2008, FIRST AMENDMENT OF TRUST          )   JUDGMENT IN FAVOR OF
     DATED JANUARY 29, 2009,                     )   PLAINTIFF KAREN FIELD, TRUSTEE
12                                               )   OF THE DeSHON REVOCABLE
                                Plaintiff,       )   TRUST DATED NOVEMBER 20, 2008,
13                                               )   FIRST AMENDMENT OF TRUST
            v.                                   )   DATED JANUARY 29, 2009
14                                               )
     UNITED STATES OF AMERICA;                   )
15   CALIFORNIA FRANCHISE TAX BOARD, an )
     agency of the State of California; ROGER    )
16   ARRIETA, an individual; PHILLIP J. BOYLE, )
     and individual; FRANCIS G. CAMERON, JR. an )
17   individual; KATHRYN L. CAMERON, an          )
     individual; VIVIAN DEMILLE, an individual; )
18   SIBYLLE HARRIS, an individual; LESLIE       )
     KLOPPENBURG, an individual; RICHARD H. )
19   LEMMON, an individual; KATHERINE M.         )
     LOPEZ, an individual; WILLIAM J. LOPEZ, an )
20   individual; MANYUN NATSU, and individual; )
     PAUL OCHSNER, an individual; MARIE          )
21   ONDRAKO, an individual; GARY W. ROGERS, )
     as Trustee for Ann V. Rogers Trust; MAURICE )
22   SHARP, an individual; DONNA SHARP, an       )
     individual; AURELIO VILLEGAS SR., an        )
23   individual; TERRY VILLEGAS, an individual; )
     AURELIO VILLEGAS JR., an individual;        )
24   KENNETH P. WALKER, individually and doing )
     business as Aquarius Pool Service; INLAND   )
25   POWER & LIGHT CO., a Washington             )
     corporation; and CAPITAL ONE FINANCIAL )
26   CORPORATION, a Delaware corporation;        )
                                                 )
27                              Defendants.      )
                                                 )
28


                                              -1-
                                           JUDGMENT
 1          JUDGMENT IS HEREBY ENTERED AS FOLLOWS:

 2          1. Plaintiff Karen Field, Trustee of the DeShon Revocable Trust Dated November 20, 2008,

 3              First Amendment of Trust Dated January 29, 2009 (“Plaintiff”) is discharged of all

 4              liability with respect to the disputed funds that are the subject of this action;

 5          2. Defendants-in-interpleader, their agents, attorneys, or assigns are permanently enjoined

 6              from instituting any suit at law or equity, or action or proceeding of any kind whatsoever

 7              against Plaintiff with respect to the disputed funds;

 8          3. Plaintiff is awarded $32,787 in attorneys’ fees, $2,655.77 in costs, and $1,450 in

 9              trustee’s fees, for a total of $36,892.77, and the Clerk of the Court is ordered to disburse

10              $36,892.77 to Plaintiff from the money held on deposit in the Court’s registry account;

11              and

12          4. Plaintiff is DISMISSED from this action with prejudice as to all claims relating to the

13              disputed funds.

14          There being no just reason for delay, this Judgment shall be final pursuant to Federal Rule of

15   Civil Procedure 54(b).

16

17   DATED: April 8, 2020

18
                                                               Troy L. Nunley
19                                                             United States District Judge

20

21

22

23

24

25

26

27

28


                                                       -2-
                                                  JUDGMENT
